Citation Nr: 0514172	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  01-05 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury, other than a service-connected migraine headache 
disorder and disorders of the cervical spine and left upper 
extremity).  

2.  Entitlement to a combined service-connected disability 
evaluation greater than 90 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1973 to September 
1978; from April 1983 to September 1986; from April 1987 to 
September 1987; and from July 1988 to December 1990, with an 
additional period of prior active duty during 1972.  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2003 at which time the claims were remanded 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  The appeal stems from appeals of February and 
April 2001 rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) located in Salt Lake City, 
Utah, which, in pertinent part, denied benefits sought in 
June 1997 statement.  

In March 2005, the veteran's representative raised a claim of 
entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability.  This 
matter is referred to the RO for development.  


FINDINGS OF FACT

1.  Evidence submitted since an unappealed, October 1989 
rating decision which denied service connection for residuals 
of a head injury, does not bear directly or substantially 
upon the issue at hand, is cumulative or redundant, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  The veteran's current service-connected disability 
evaluations of 60 percent for herniated nucleus pulposus C4-
5, status post discectomy, with spinal fusion C4-6, with 
degenerative arthritis C3-C7; 50 percent for post-traumatic 
stress disorder (PTSD); 50 percent for migraine headaches; 30 
percent for left upper extremity radiculopathy secondary to 
cervical spine disability; and, three noncompensable 
disability evaluations for, a history of metatarsal fracture 
of the right foot, a four inch scar below the left nipple, 
residual of a mastectomy, and, a scar, residual of a gunshot 
wound of the right arm, when combined for VA purposes, 
results in a total combined rating of 90 percent.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1989 decision 
wherein the RO denied entitlement to service connection for 
residuals of a head injury is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5013, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160, and 20.1103 (2004).  

2.  The criteria for the assignment of a higher combined 
disability rating are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.26 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist Claimants

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate each claim on appeal; and whether each claim has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims on appeal, to include evidence necessary to reopen a 
previously denied claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The veteran was provided with a copy of 
the February 1998 and April 2001 RO rating decisions setting 
forth the general requirements of applicable law pertaining 
to evidence to reopen a claim of service connection 
previously denied, and combined ratings for VA purposes. The 
general advisement was reiterated in the Statement of the 
Case (SOC) dated in March 2000, as to new and material 
evidence, and June 2001 as to combined disability 
evaluations, as well as in the Supplemental Statement of the 
Case dated in November 2004.  

With regard to whether RO action at any time during the 
course of the development of this case has been compliant 
with the guidance set forth by the Court in Quartuccio, the 
Board notes that the veteran was advised of the evidence 
which would substantiate his claims, and the responsibility 
for obtaining it, by a VCAA notice letter dated in May 2004, 
which was issued pursuant to the Board's August 2003 remand 
directive. The notice provided the veteran of the information 
needed to substantiate his claims on appeal, but no reply is 
of record and arguments of his representative, received in 
December 2004 and March 2005 do not include any specific 
information.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (Pre-VCAA case, holding that where claimant was advised 
of the need to submit competent medical evidence indicating 
that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter, since the inception 
of the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c). In 
particular, the veteran has not responded to the VCAA notice, 
or identified any records which have not already been 
obtained.  

As will be noted below, the critical issue in this matter is 
whether the record indicates whether the veteran has any 
disabilities that are the result of in-service head trauma, 
which have not been identified and service connected.  The 
record indicates that all such disabilities are so 
identified.  In this regard, the veteran has failed to 
articulate any other disorders not presently subject to 
service connection, and additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the veteran at every stage of this case. 
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.

As to the claim of entitlement to a combined disability 
evaluation in excess of 90 percent, VCAA does not apply.  As 
to this claim, any further development would be unnecessary, 
in that, as discussed below, the law, and not the evidence, 
is dispositive.  


New and Material Evidence  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (Effective prior to August 29, 2001). 

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's claim was 
filed in June 1997, the new criteria do not apply to his 
claim.  

An October 1989 RO rating decision denied service connection 
for residuals of a head injury, claimed as sustained in a 
1974 parachute jump accident.  The evidence of record 
included the veteran's service medical records, which the RO 
noted.  In doing so, the RO noted that the veteran had been 
involved in a 1974 parachute accident.  However, the claim 
was denied on the basis that no current residuals of the 
documented injuries were shown on repeated examinations, 
including on subsequent in-service examinations and on VA 
examination in November 1987.  

The veteran now seeks to reopen his claim with statements of 
general entitlement  previously considered in October 1989.  
However, the record indicates that the veteran has not 
identified any disability that is not already subject to 
service connection.  

In this regard, the record shows that the October 1989 RO 
decision granted a claim of service connection for migraine 
headaches, (apart from unspecified head trauma) In January 
1998, the Board granted a claim of service connection for a 
herniated nucleus pulposus at C4-5, with degenerative 
arthritis, status post diskectomy and fusion of the cervical 
spine, on the basis that the veteran had sustained the 
disabilities in service when he was injured in parachute 
exercises - the same in-service incident which is recognized 
as in-service head trauma.  A February 1998 RO decision 
assigned a 20 percent disability evaluation for service-
connected herniated nucleus pulposus at C4-5, with 
degenerative arthritis, status post diskectomy and fusion on 
the cervical spine, from March 1995.  

The February 1998 decision also granted service connection 
for a left ("minor") upper extremity radiculopathy 
secondary to cervical spine disorder, and a 20 percent 
disability rating was assigned from March 1995.  A December 
1998 RO decision found no clear and unmistakable error (CUE) 
in an RO decision of March 1988, which denied an original 
claim of service connection for residuals of a head injury.  
The December 1998 RO also denied a claim of service 
connection for a dental condition.  These issues are not on 
appeal.

Additionally, it must be noted that an April 2001 RO decision 
granted an increased rating, from 20 percent to 60 percent, 
for service-connected herniated nucleus pulposus C4-5, status 
post discectomy, with spinal fusion C4-5-6, with degenerative 
arthritis C3-7, effective from March 1995.  The April 2001 RO 
also granted an increased rating, from 30 percent to 50 
percent, for service-connected migraine headaches, effective 
from March 1995.  Finally, the April 2001 RO also found clear 
and unmistakable error in the February 4th, 1998 prior RO 
decision (regarding the characterization of the left upper 
extremity as major or minor), and the RO assigned an 
increased rating of 30 percent, from 20 percent, for service-
connected left (major) upper extremity radiculopathy 
secondary to cervical spine disability (previously rated as 
minor extremity).  These matters are not on appeal.  

The veteran's primary contentions indicate frustration and 
mistrust of the RO staff and of prior adjudicative actions, 
but his references to neck and extremity pain as residuals of 
in-service injuries are vague without reference to any 
disorders that are not presently service connected.  The 
service connected disorders are a herniated nucleus pulposus 
C4-5, status post discectomy, with spinal fusion C4-6, with 
degenerative arthritis C3-C7, currently rated as 60 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; migraine headaches, rated as 50 percent 
disabling; left (major) upper extremity radiculopathy 
secondary to cervical spine disability, rated as 30 percent 
disabling; a history of metatarsal fracture of the right 
foot, noncompensably disabling; a four inch scar below the 
left nipple, residual of a mastectomy, noncompensably 
disabling, and, a scar, residual of a gunshot wound of the 
right arm, noncompensably disabling.  See RO rating decisions 
dated in February 1998 and April 2001.  

Thus, the veteran has failed to specify non-service-connected 
residuals of head injuries for which he now seeks to reopen a 
claim of service connection.  He has failed to identify 
evidence of such residuals, if any, and the VA has all that 
is required in notifying the veteran of his need to do so.  
The veteran's continued statements of general entitlement 
constitutes duplicative evidence, and clearly does not 
represent new and material evidence to reopen a previously 
denied claim.  Morton v. Principi, 3 Vet. App. 508 (1992).  

It is well-established VA law that in the absence of any 
competent evidence of a current disability, there is no basis 
to find entitlement to service connection.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (Table)].  Because no new and material 
evidence has been received which indicates the presence of 
other disorders which, if competent by a competent source and 
presumed credible, would indicate the existence of other 
disorders, the petition to reopen the claim is denied.

Combined Disability Ratings

The veteran generally contends that he should be granted a 
combined disability rating greater than 90 percent.  Having 
carefully considered the veteran's contention in light of the 
record and the applicable law, the Board finds that the claim 
must be denied as a matter of law.  

The veteran appears to contend that the numerical increase in 
the evaluation of a service-connected disorder must result in 
a commensurate increase in the overall compensation rate. 
However, the computation nation of service-connected ratings 
is not a matter of simple addition. Rather, the computations 
for converting the various ratings for service-connected 
conditions are subject to the provisions of the Combined 
Ratings Table, the use of which is described in detail in 38 
C.F.R. § 4.25. See also, 38 U.S.C.A. §§ 1155 and 1157 (West 
2002). Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity. 38 C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward. If there are 
more than two disabilities, the disabilities will be arranged 
in the exact order of their severity, and the combined value 
for the first two will be found as for two disabilities. The 
combined value will be combined with the degree of the third 
disability (in order of severity), and so on. Id.

As noted, the veteran is in receipt of service connection 
for: herniated nucleus pulposus C4-5, status post discectomy, 
with spinal fusion C4-6, with degenerative arthritis C3-C7, 
rated as 60 percent disabling from March 1995; PTSD, rated as 
50 percent disabling from July 1997; migraine headaches, 
rated as 50 percent disabling from May 1995; left (major) 
upper extremity radiculopathy secondary to cervical spine 
disability, rated as 30 percent disabling from March 1995; a 
history of metatarsal fracture of the right foot, 
noncompensably disabling from September 1986; a four inch 
scar below the left nipple, residual of a mastectomy, 
noncompensably disabling from September 1986, and, a scar, 
residual of a gunshot wound of the right arm, noncompensably 
disabling from July 1997.  

Using the Combined Rating Table the veteran has a calculated 
combined rating of 93 percent, and the required downward 
rounding renders a combined rating of 90 percent.  See 38 
C.F.R. §§ 4.25, 4.26.  

It is well established that VA has authority to assign 
disability ratings that are based upon the average impairment 
of earning capacity resulting from such injuries in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1 
(2004).  See Mauerhan v. Principi, 16 Vet. App. 436 (2000). 
As to the issue under consideration, the assignment of a 
Combined Rating is based upon a mechanical application of the 
Combined Rating Table under 38 C.F.R. § 4.25. The Board has 
no authority to alter the mechanical application of the 
Combined Ratings Table. In the absence of a claim that a 
service-connected disability or disabilities has worsened in 
severity, or in absence of any specific allegation as to why 
the mechanical application of the Combined Ratings Table is 
erroneous, the veteran's claim for a higher Combined Rating 
must be denied due to lack of legal merit and legal 
entitlement under law. See, Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

The petition to reopen a claim of service connection for 
residuals of a head injury is denied, no new and material 
evidence having been received to reopen the previously denied 
claim.  

The claim of entitlement to a combined evaluation greater 
than the 90 percent currently assigned is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


